  Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 1 of 153




                        Ex. 18

[This exhibit is being filed under seal.]
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 2 of 153




         EXHIBIT 19
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 3 of 153




                                                             MC-00057
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 4 of 153




                                                             MC-00058
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 5 of 153




                                                             MC-00059
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 6 of 153




                                                             MC-00060
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 7 of 153




                                                             MC-00061
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 8 of 153




                                                             MC-00062
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 9 of 153




         EXHIBIT 20
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 10 of 153




             PROTECTED HEALTH INFORMATION                TASC000221
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 11 of 153




             PROTECTED HEALTH INFORMATION                TASC000222
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 12 of 153




             PROTECTED HEALTH INFORMATION                TASC000223
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 13 of 153




             PROTECTED HEALTH INFORMATION                TASC000224
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 14 of 153




             PROTECTED HEALTH INFORMATION                TASC000225
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 15 of 153




             PROTECTED HEALTH INFORMATION                TASC000226
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 16 of 153




             PROTECTED HEALTH INFORMATION                TASC000227
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 17 of 153




             PROTECTED HEALTH INFORMATION                TASC000228
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 18 of 153




             PROTECTED HEALTH INFORMATION                TASC000229
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 19 of 153




             PROTECTED HEALTH INFORMATION                TASC000230
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 20 of 153




             PROTECTED HEALTH INFORMATION                TASC000231
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 21 of 153




             PROTECTED HEALTH INFORMATION                TASC000232
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 22 of 153




             PROTECTED HEALTH INFORMATION                TASC000233
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 23 of 153




             PROTECTED HEALTH INFORMATION                TASC000234
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 24 of 153




             PROTECTED HEALTH INFORMATION                TASC000235
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 25 of 153




             PROTECTED HEALTH INFORMATION                TASC000236
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 26 of 153




             PROTECTED HEALTH INFORMATION                TASC000237
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 27 of 153




             PROTECTED HEALTH INFORMATION                TASC000238
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 28 of 153




             PROTECTED HEALTH INFORMATION                TASC000239
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 29 of 153




             PROTECTED HEALTH INFORMATION                TASC000240
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 30 of 153




             PROTECTED HEALTH INFORMATION                TASC000241
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 31 of 153




             PROTECTED HEALTH INFORMATION                TASC000242
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 32 of 153




             PROTECTED HEALTH INFORMATION                TASC000243
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 33 of 153




             PROTECTED HEALTH INFORMATION                TASC000244
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 34 of 153




             PROTECTED HEALTH INFORMATION                TASC000245
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 35 of 153




             PROTECTED HEALTH INFORMATION                TASC000246
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 36 of 153




             PROTECTED HEALTH INFORMATION                TASC000247
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 37 of 153




             PROTECTED HEALTH INFORMATION                TASC000248
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 38 of 153




             PROTECTED HEALTH INFORMATION                TASC000249
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 39 of 153




             PROTECTED HEALTH INFORMATION                TASC000250
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 40 of 153




             PROTECTED HEALTH INFORMATION                TASC000251
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 41 of 153




             PROTECTED HEALTH INFORMATION                TASC000252
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 42 of 153




             PROTECTED HEALTH INFORMATION                TASC000253
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 43 of 153




             PROTECTED HEALTH INFORMATION                TASC000254
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 44 of 153




             PROTECTED HEALTH INFORMATION                TASC000255
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 45 of 153




             PROTECTED HEALTH NFORMATION                 TASC000256
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 46 of 153




             PROTECTED HEALTH NFORMATION                 TASC000257
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 47 of 153




             PROTECTED HEALTH NFORMATION                 TASC000258
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 48 of 153




             PROTECTED HEALTH NFORMATION                 TASC000259
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 49 of 153




             PROTECTED HEALTH NFORMATION                 TASC000260
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 50 of 153




             PROTECTED HEALTH NFORMATION                 TASC000261
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 51 of 153




             PROTECTED HEALTH NFORMATION                 TASC000262
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 52 of 153




             PROTECTED HEALTH NFORMATION                 TASC000263
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 53 of 153




             PROTECTED HEALTH NFORMATION                 TASC000264
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 54 of 153




             PROTECTED HEALTH NFORMATION                 TASC000265
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 55 of 153




             PROTECTED HEALTH NFORMATION                 TASC000266
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 56 of 153




             PROTECTED HEALTH NFORMATION                 TASC000267
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 57 of 153




             PROTECTED HEALTH NFORMATION                 TASC000268
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 58 of 153




             PROTECTED HEALTH NFORMATION                 TASC000269
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 59 of 153




             PROTECTED HEALTH NFORMATION                 TASC000270
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 60 of 153




             PROTECTED HEALTH NFORMATION                 TASC000271
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 61 of 153




             PROTECTED HEALTH NFORMATION                 TASC000272
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 62 of 153




             PROTECTED HEALTH NFORMATION                 TASC000273
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 63 of 153




             PROTECTED HEALTH NFORMATION                 TASC000274
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 64 of 153




             PROTECTED HEALTH NFORMATION                 TASC000275
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 65 of 153




             PROTECTED HEALTH NFORMATION                 TASC000276
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 66 of 153




             PROTECTED HEALTH NFORMATION                 TASC000277
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 67 of 153




             PROTECTED HEALTH NFORMATION                 TASC000278
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 68 of 153




             PROTECTED HEALTH NFORMATION                 TASC000279
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 69 of 153




             PROTECTED HEALTH NFORMATION                 TASC000280
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 70 of 153




             PROTECTED HEALTH NFORMATION                 TASC000281
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 71 of 153




             PROTECTED HEALTH NFORMATION                 TASC000282
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 72 of 153




             PROTECTED HEALTH NFORMATION                 TASC000283
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 73 of 153




             PROTECTED HEALTH NFORMATION                 TASC000284
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 74 of 153




             PROTECTED HEALTH NFORMATION                 TASC000285
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 75 of 153




             PROTECTED HEALTH NFORMATION                 TASC000286
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 76 of 153




             PROTECTED HEALTH NFORMATION                 TASC000287
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 77 of 153




             PROTECTED HEALTH NFORMATION                 TASC000288
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 78 of 153




             PROTECTED HEALTH NFORMATION                 TASC000289
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 79 of 153




             PROTECTED HEALTH NFORMATION                 TASC000290
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 80 of 153




             PROTECTED HEALTH NFORMATION                 TASC000291
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 81 of 153




             PROTECTED HEALTH NFORMATION                 TASC000292
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 82 of 153




             PROTECTED HEALTH NFORMATION                 TASC000293
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 83 of 153




             PROTECTED HEALTH NFORMATION                 TASC000294
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 84 of 153




             PROTECTED HEALTH NFORMATION                 TASC000295
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 85 of 153




             PROTECTED HEALTH NFORMATION                 TASC000296
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 86 of 153




             PROTECTED HEALTH NFORMATION                 TASC000297
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 87 of 153




             PROTECTED HEALTH NFORMATION                 TASC000298
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 88 of 153




             PROTECTED HEALTH NFORMATION                 TASC000299
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 89 of 153




             PROTECTED HEALTH NFORMATION                 TASC000300
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 90 of 153




             PROTECTED HEALTH NFORMATION                 TASC000301
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 91 of 153




             PROTECTED HEALTH NFORMATION                 TASC000302
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 92 of 153




          EXHIBIT 21
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 93 of 153




                                                                      Plaintiffs000011
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 94 of 153




                                                                      Plaintiffs000012
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 95 of 153




                                                                      Plaintiffs000013
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 96 of 153




          EXHIBIT 22
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 97 of 153



1     Timothy J. Eckstein, 018321
      Joshua D. Bendor, 031908
2     OSBORN MALEDON, P.A.
      2929 N. Central Ave., Suite 2100
3     Phoenix, Arizona 85012-2793
      (602) 640-9000
4     teckstein@omlaw.com
      jbendor@omlaw.com
5
6     Katherine Chamblee-Ryan
      Olevia Boykin
7     CIVIL RIGHTS CORPS
      1601 Connecticut Ave. NW, Suite 800
8     Washington, D.C. 20009
      (202) 656-5189
9     katie@civilrightscorps.org
      olevia@civilrightscorps.org
10
      Attorneys for Plaintiffs
11
12                           IN THE UNITED STATES DISTRICT COURT
13                                FOR THE DISTRICT OF ARIZONA
14        Deshawn Briggs, et. al.,
15                               Plaintiffs,                 No. CV-18-2684-PHX-EJM
          v.
16                                                       PLAINTIFF DESHAWN BRIGGS’
          William Montgomery, et. al.,                     THIRD SUPPLEMENTAL1
17                                                        RESPONSES TO DEFENDANT
                                Defendants.                  TASC’S FIRST SET OF
18                                                      INTERROGATORIES, REQUESTS
                                                            FOR PRODUCTION, AND
19                                                        REQUESTS FOR ADMISSION
20
                                          INTERROGATORIES
21
      INTERROGATORY NO. 1: Explain all actions you have taken to preserve or produce
22
      documents relevant to this litigation.
23
      RESPONSE TO INTERROGATORY NO. 1
24
               Since this lawsuit was filed, Plaintiff Briggs has preserved all relevant documents
25
      in accordance with his obligations under the federal rules. Specifically, to the extent such
26
      documents exist, Plaintiff Briggs has maintained all files related to his participation in
27
28    1
          Supplemental responses are in bold.
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 98 of 153



1     TASC; any documentation of his income from any source; and any documentation of his
2     fixed expenses2 during the relevant time-period. The relevant time period is the time that
3     Plaintiff Briggs was enrolled in the diversion program jointly operated by Defendants
4     MCAO and TASC. Plaintiff Briggs has turned over all relevant documents in his
5     possession to his counsel for production. Given that this lawsuit was filed nearly two
6     years after his participation in MDPP, Defendants are likely to have superior access to
7     documents in his participant file.
8
9     INTERROGATORY NO. 2: Identify all income you received during the time you
10    participated in the MDPP, including the source and amount of all such income.
11    RESPONSE TO INTERROGATORY NO. 2
12           Plaintiff objects that “income” is vague and undefined. For the purposes of
13    responding to this interrogatory, however, Plaintiff Briggs understands “income” to
14    include money he received from any employment or from any benefits program.
15           Plaintiff also objects that this interrogatory is unduly burdensome, and Plaintiff
16    further objects to this interrogatory on the basis that discovery is ongoing and that Plaintiff
17    may adduce further information that may be responsive to this interrogatory. Plaintiff
18    reserves his right to supplement or amend this response. Plaintiff further responds that
19    documents produced in response to Defendant TASC’s requests for production may
20    contain additional information responsive to this interrogatory.                Subject to these
21    limitations, Plaintiff Briggs responds as follows:
22           Plaintiff Briggs participated in the MDPP from 2/29/2016 to 8/25/2016. See
23    TASC000059. When Plaintiff Briggs completed an entry form for the MDPP on 2/29/16,
24
25
      2
        With respect to expenses, to the best of his recollection, since joining this lawsuit, Mr. Briggs
26
      has had no documentation of any bills from the relevant time period in his custody or control,
27    including rent and cell phone, both of which were in the names of Mr. Briggs’s family
      members, and not Mr. Briggs. However, if Mr. Briggs remembers or discovers any such
28    documents over the course of litigation, he will promptly turn them over to be produced.
                                                    2
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 99 of 153



1     he reported that he received a monthly disability payment from the Social Security
2     Administration of $377 per month and $31 in food stamps per month. See TASC000084.
3     Over the six months Plaintiff Briggs participated in TASC, records currently available
4     indicate that he earned approximately $1,223.20 per month3 pre-tax from his job at
5     Walmart. Plaintiffs have already produced a detailed paystub history for Plaintiff Briggs.
6     See Plaintiffs004227.
7
8     INTERROGATORY NO. 3: Identify all documentation and information regarding your
9     financial situation that you provided to TASC while you participated in the MDPP.
10    RESPONSE TO INTERROGATORY NO. 3
11           Plaintiff objects that this interrogatory is vague because Defendant TASC did not
12    define “financial situation,” “documentation,” or what it means for “documentation” to
13    contain “information regarding [the Plaintiff’s] financial situation.” For the purposes of
14    responding to this interrogatory, however, Plaintiff construes “financial situation” to
15    include information about his income, assets, and/or indigency status; “documentation”
16    to include official documentation originating from some third-party source; and
17    “documentation” to contain “information regarding [the Plaintiff’s] financial situation”
18    to mean that the “documentation” directly demonstrated some information about Plaintiff
19    Briggs’s income, assets, or indigency status.
20         Plaintiff further objects that this interrogatory is unduly burdensome and, by its very
21    nature, it seeks information over which Defendants have equal or superior access.
22    Plaintiff objects that discovery is ongoing and that Plaintiff may adduce further
23    information that may be responsive to this interrogatory. Plaintiff reserves his right to
24    supplement or amend this response. Plaintiff further responds that documents produced
25
26
27
      3
        This number was calculated by taking the total amount of wages that Walmart paid
      Plaintiff Briggs while he participated in the MDPP and dividing it by 6 months, the
28    approximate amount of time Mr. Briggs participated in MDPP.
                                               3
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 100 of 153



1     in response to Defendants’ requests for production may contain additional information
2     responsive to this interrogatory. Subject to these limitations, Plaintiff responds as follows:
3              Plaintiff Briggs participated in the MDPP from 2/29/2016 to 8/25/2016. See
4     TASC000059. Plaintiff Briggs provided TASC with a nutritional assistance (food stamps)
5     award letter proving his eligibility for nutritional assistance. See TASC000065. At the
6     time Plaintiff Briggs completed an entry form for MDPP on 2/29/16, he reported that he
7     received a monthly income from Walmart of $800 per month, a monthly disability
8     payment from the Social Security Administration of $377 per month, and $31 in food
9     stamps per month. See TASC000084.
10             Plaintiff Briggs also notes that, as alleged in the Second Amended Complaint, the
11    TASC employee who conducted his orientation did not ask Plaintiff Briggs whether he
12    would be able to afford the fees. See Doc. 110 ¶ 206. Moreover, as alleged in the Second
13    Amended Complaint, as a matter of official policy, with respect to the program fees, no
14    fee waivers or reductions were available, regardless of Plaintiff Briggs’s income. See Doc.
15    110 ¶ 154. Consistent with this policy, no TASC employee stated that any waiver or
16    reduction in program fees might be available for him. Nor did any TASC employee
17    inform Plaintiff Briggs that a fee waiver or reduction might be available for urinalysis
18    fees.
19
20    INTERROGATORY NO. 4: Explain in detail the bases for your contention that you
21    could not afford to pay MDPP fees, including any reasons why you could not:
22               • Borrow money;
23               • Work additional hours or an additional job; or
24               • Limit expenses.
25    RESPONSE TO INTERROGATORY NO. 4
26            Plaintiff objects that this interrogatory is vague because it could encompass a host
27    of complex reasons why Plaintiff is indigent. Moreover, it is unclear what Defendant
28    TASC meant when it asked why Plaintiffs could not “borrow money” or “limit expenses.”
                                             4
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 101 of 153



1     For the purposes of responding to this interrogatory, Plaintiff construes this question to
2     be limited to the direct, practical reasons the Plaintiff could not take these actions rather
3     than structural reasons why, for example, the Plaintiff lacked an affluent social network
4     or the ability to find a job that offered more hours or better pay. Plaintiff construes
5     “borrow money” to mean to take a loan at the time that diversion payments were due in
6     order to make those payments and that the Plaintiff would be expected to repay at some
7     later date, and Plaintiff construes “limit expenses” to mean spending less money without
8     sacrificing basic necessities.
9          Plaintiff also objects that this interrogatory is unduly burdensome. Plaintiff further
10    objects that discovery is ongoing and that Plaintiff may adduce further information that
11    may be responsive to this interrogatory. Plaintiff reserves his right to supplement or
12    amend this response. Subject to these limitations, Plaintiff Briggs responds:
13         Prior to enrolling in the MDPP, Plaintiff Briggs struggled to cover his basic
14    expenses. Having moved to the area just two years before enrolling, he lacked a network
15    of people who could help him with money. During his participation in the program,
16    Plaintiff Briggs worked at Wal-Mart as a part-time employee only. He did not believe he
17    could have demanded more shifts than the limited amount he was given. As for his ability
18    to “limit expenses,” Plaintiff Briggs had no room in his budget to do so. His income was
19    needed for basic necessities including but not limited to housing, food, laundry, and his
20    cell phone bill. In fact, in some months, his income did not even cover basic necessities.
21    During Plaintiff’s time on TASC, he typically had nearly $0 dollars in his bank
22    account in the days before getting his paycheck from Wal-Mart.
23
24    INTERROGATORY NO. 5: Describe all interactions you had with TASC
25    representatives in which you informed the representatives that you could not afford to pay
26    the required fees through the MDPP.
27    RESPONSE TO INTERROGATORY NO. 5
28
                                                 5
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 102 of 153



1            Plaintiff objects because this interrogatory is vague because Defendant TASC did
2     not clarify what it meant by “interactions” in which Plaintiff “informed” TASC
3     representatives that they could not afford payments. For the purposes of this interrogatory,
4     Plaintiff construes “interactions” to include all communications in person or via any other
5     medium, including email, text, and phone. Plaintiff further construes this interrogatory to
6     request information about all information that the Plaintiff shared with TASC
7     representatives that would make them reasonably aware that the Plaintiff could not afford
8     to pay fees.
9            Plaintiff also objects that this interrogatory is unduly burdensome. Plaintiff objects
10    that this interrogatory, by its very nature, seeks information over which Defendants have
11    equal or superior access. Plaintiff further objects that discovery is ongoing, and that
12    Plaintiff may adduce further information that may be responsive to this interrogatory.
13    Plaintiff further objects that this interrogatory seeks information with a greater specificity
14    than Plaintiff can reasonably remember. Plaintiff reserves his right to supplement or
15    amend this response. Plaintiff further responds that documents produced in response to
16    Defendants’ requests for production may contain additional information responsive to this
17    interrogatory. Subject to these limitations, Plaintiff Briggs responds as follows:
18           Plaintiff Briggs provided TASC with a nutritional assistance (food stamps) award
19    letter proving his eligibility for nutritional assistance. See TASC000065. At the time
20    Plaintiff Briggs completed an entry form for MDPP on 2/29/16, he reported that he
21    received a monthly income from Walmart of $800 per month, a monthly disability
22    payment from the Social Security Administration of $377 per month, and $31 in food
23    stamps per month. See TASC000084. In addition, Plaintiff Briggs contacted his case
24    manager, Henry Rojo, on July 14, 2016, and asked for a payment arrangement for the
25    month. See TASC000070. This made Defendant TASC aware that he could not afford to
26    pay the fees.
27           Plaintiff Briggs also notes that, as alleged in the Second Amended Complaint, the
28    TASC employee who conducted his orientation did not ask Plaintiff Briggs whether he
                                          6
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 103 of 153



1     would be able to afford the fees. See Doc. 110 ¶ 206. Moreover, as alleged in the Second
2     Amended Complaint, as a matter of official policy, with respect to the program fees, no
3     fee waivers or reductions were available, regardless of Plaintiff Briggs’s income. See Doc.
4     110 ¶ 154. Consistent with this policy, no TASC employee stated that any waiver or
5     reduction in program fees might be available for him. Nor did any TASC employee
6     inform Plaintiff Briggs that a fee waiver or reduction might be available for urinalysis
7     fees.
8
9     INTERROGATORY NO. 6: Explain in detail all instances in which you contacted
10    TASC for the purpose of obtaining information to use in this litigation, including
11    instances in which you contacted TASC prior to the institution of this litigation for the
12    purpose of assessing potential claims.
13    RESPONSE TO INTERROGATORY NO. 6
14            Plaintiff objects to the extent that this request seeks information protected by
15    attorney-client and/or work product privileges. Such information is not discoverable thus
16    this request will be construed not to seek such privileged documents. Subject to these
17    limitations, Plaintiff Briggs responds that he never contacted TASC prior to the institution
18    of the litigation for the purpose of assessing potential claims.
19
20    INTERROGATORY NO. 7: Identify all expenses you had during your time on the
21    MDPP, including both living and discretionary expenses. For each such expense, identify
22    the amount or approximate amounts owed or paid, the intervals in which such amounts
23    were paid or owed (e.g., monthly, bi-monthly, etc.) and the persons or entities to which
24    such payments were paid or owed.
25    RESPONSE TO INTERROGATORY NO. 7
26              Plaintiff objects that this interrogatory is vague because Defendant TASC did not
27    define the term “discretionary.” For the purposes of this interrogatory, Plaintiff defines
28
                                                 7
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 104 of 153



1     “discretionary” expenses to include all regular expenses other than basic necessities such
2     as shelter, food, clothing, and transportation.
3             Plaintiff also objects that this interrogatory is unduly burdensome. As written, it
4     would require Plaintiff, for example, to identify each and every place he paid money for
5     any meal. Plaintiff further objects that this interrogatory seeks information with a greater
6     specificity than Plaintiff can reasonably remember. Plaintiff further objects that discovery
7     is ongoing and that Plaintiff may adduce further information that may be responsive to
8     this interrogatory. Plaintiff reserves his right to supplement or amend this response.
9     Plaintiff further objects that this request is duplicative of information sought in Defendant
10    TASC’s First Set of Requests for Production, and Plaintiff also notes that information
11    responsive to this request may be found in Plaintiffs’ MIDP Responses. Subject to these
12    limitations, Plaintiff Briggs responds as follows:
13            Plaintiff Briggs estimates that, while on the MDPP, he spent $500 per month on
14    rent and struggled to allocate the remainder of his income to afford the basic necessities
15    of life, such as food, clothing, laundry, transportation, cell phone service.
16
17    INTERROGATORY NO. 8: Identify any person or entity who, in any manner and for
18    any purpose, loaned, gifted, or provided you with any financial assistance in any amount
19    of money over $50 from August 23, 2016 to the present.
20    RESPONSE TO INTERROGATORY NO. 8
21           Plaintiff objects that this interrogatory as vague because Defendant TASC does
22    not specify what it means by “provided you with any financial assistance.” For the
23    purposes of this interrogatory, Plaintiff construes “provided you with any financial
24    assistance” to include monetary gifts (not loans) from private individuals.
25           Plaintiff also objects that this interrogatory is unduly burdensome, and Plaintiff
26    further objects that this interrogatory seeks irrelevant information; the information sought
27    does not pertain to any claim or defense. Moreover, Plaintiff objects that the time period
28    requested (August 23, 2016 to the present) is overbroad and encompasses irrelevant
                                            8
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 105 of 153



1     information. Subject to these limitations, Plaintiff Briggs responds that he does not recall
2     receiving any loan, gift, or other financial assistance in any amount of money over $50.
3
4     INTERROGATORY NO. 9: Identify all of your social media accounts for which you
5     had a login and password during your time in the MDPP.
6     RESPONSE TO INTERROGATORY NO. 9
7            Plaintiff objects that this interrogatory seeks irrelevant information. The
8     information sought does not pertain to any claim or defense and there are no allegations
9     regarding TASC conduct relating to Plaintiff’s social media accounts. No information
10    will be provided in response to this interrogatory.
11
12
                                  REQUESTS FOR PRODUCTION
13
      REQUEST FOR PRODUCTION NO. 1: Please produce all documents identified in,
14
      or used to prepare, the responses to the interrogatories above.
15
      RESPONSE TO REQUEST FOR PRODUCTION NO. 1
16
           With the exception of the discovery documents cited herein which Plaintiffs have
17
      already produced, no other documents were used to prepare or identified in the
18
      interrogatories above. Accordingly, no additional documents will be produced in
19
      response to this request.
20
21
      REQUEST FOR PRODUCTION NO. 2: Please produce all documents supporting
22
      your contention that you could not afford to make a payment for the MDPP while you
23
      were enrolled in the same, including, but not limited to, documentation reflecting:
24
         a) your income while on the MDPP;
25
         b) any governmental assistance you may have received;
26
         c) your balances and available balances with banks and credit cards;
27
         d) your expenses; and
28
                                                 9
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 106 of 153



1        e) any efforts you made to borrow funds.
2     RESPONSE TO REQUEST FOR PRODUCTION NO. 2
3            Plaintiff objects to this request as unduly burdensome and vague. Plaintiff further
4     objects that this request for production seeks documents over which Defendants have
5     equal or superior access. Plaintiff further objects that this request is duplicative of
6     information sought in Defendant TASC’s First Set of Interrogatories. Subject to these
7     limitations, Plaintiffs have produced Plaintiff Briggs’s pay history from Wal-Mart,
8     including both his income for the time that he was enrolled in diversion and three months
9     prior (even though Plaintiffs do not agree that Mr. Briggs’s income prior to the time he
10    enrolled in diversion is relevant and therefore object to Defendants’ request for such
11    information). See Plaintiffs004227. Plaintiffs have also produced an official letter
12    showing Plaintiff Briggs’s enrollment in AHCCCS, Arizona’s Medicaid Program. See
13    Plaintiffs004133. Plaintiff Briggs, through counsel, has produced his bank records
14    from the relevant time period. To the best of his recollection, there are no other
15    responsive records in Plaintiff Briggs’s custody or control. In Plaintiff’s Interrogatory
16    responses, above, Plaintiff also noted a number of Defendant TASC’s own documents
17    that contain responsive information. See TASC000065; TASC000084. Any additional
18    responsive documents that come into Plaintiff’s possession or control over the course of
19    discovery will be produced.
20
21    REQUEST FOR PRODUCTION NO. 3: Please produce all documents supporting the
22    damages you are seeking in this action.
23    RESPONSE TO REQUEST FOR PRODUCTION NO. 3
24           Plaintiff objects to this request as unduly burdensome. Plaintiff further objects that
25    discovery is ongoing and that Plaintiff may adduce further information that may be
26    responsive to this interrogatory. Plaintiff reserves his right to supplement or amend this
27    response. Subject to these limitations and acknowledging Plaintiffs’ MIDP responses this
28    information responsive to this request, Plaintiffs have produced Plaintiff Briggs’s pay
                                               10
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 107 of 153



1     history from Wal-Mart. See Plaintiffs004227. As noted in Plaintiffs’ Third Supplemental
2     MIDP Responses, TASC000064 is also relevant to the damages calculation. Any
3     additional responsive documents that come into Plaintiff’s possession or control over the
4     course of discovery will be produced.
5
6                                REQUESTS FOR ADMISSION
7     REQUEST FOR ADMISSION NO. 1: Admit that you did not provide any financial
8     documentation confirming income or expense amounts to TASC representatives while
9     enrolled in the MDPP.
10    RESPONSE TO REQUEST FOR ADMISSION NO. 1
11           Plaintiff denies this request for admission. Plaintiff Briggs provided TASC with a
12    nutritional assistance (food stamps) award letter proving his eligibility for nutritional
13    assistance. See TASC000065. Plaintiff Briggs also notes that, as alleged in the Second
14    Amended Complaint, the TASC employee who conducted his orientation did not ask
15    Plaintiff Briggs whether he would be able to afford the fees. See Doc. 110 ¶ 206.
16    Moreover, as alleged in the Second Amended Complaint, as a matter of official policy,
17    with respect to the program fees, no fee waivers or reductions were available, regardless
18    of Plaintiff Briggs’s income. See Doc. 110 ¶ 154. Consistent with this policy, no TASC
19    employee requested Plaintiff Briggs’s financial information confirming income or
20    expenses or stated that any waiver or reduction in program fees might be available for
21    him. Nor did any TASC employee inform Plaintiff Briggs that a fee waiver or reduction
22    might be available for urinalysis fees. Plaintiff reserves his right to supplement or amend
23    this response.
24
25    REQUEST FOR ADMISSION NO. 2: Admit that you received documents
26    substantially similar to TASC000047-54 to apply for a fee waiver or reduction with the
27    MDPP.
28    RESPONSE TO REQUEST FOR ADMISSION NO. 2
                                 11
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 108 of 153



1     Plaintiff denies this request for admission.
2
3            DATED this 18th day of June, 2020.
4                                                     /s/Katherine Chamblee-Ryan
                                                      Katherine Chamblee-Ryan
5                                                     Olevia Boykin
                                                      CIVIL RIGHTS CORPS
6                                                     1601 Connecticut Ave. NW, Suite 800
                                                      Washington, D.C. 20009
7
                                                      Timothy J. Eckstein
8                                                     Joshua D. Bendor
                                                      OSBORN MALEDON
9                                                     2929 N. Central Ave., Suite 2100
                                                      Phoenix, Arizona 85012
10
11                                                    Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 12
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 109 of 153



1                              CERTIFICATE OF SERVICE
2           I hereby certify that on June 18, 2020, the attached document was served via
3     CM/ECF upon counsel for all Defendants.
4
                                                  /s/Katherine Chamblee-Ryan
5
                                                  Katherine Chamblee-Ryan
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            13
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 110 of 153




          EXHIBIT 23
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 111 of 153




                                                              MC-00632
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 112 of 153




                                                              MC-00633
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 113 of 153




          EXHIBIT 24
DocuSign Envelope ID: 2028A7B6-7820-4C4B-BDBE-C46A5C778552
                   Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 114 of 153



               1                                         Declaration of Lucia Soria
               2     I, Lucia Soria, declare and affirm as follows:
               3             1.      I am over the age of eighteen and competent to make this Declaration.
               4             2.      The matters set forth herein are true and correct of my own personal
               5     knowledge.
               6             3.      I am a Named Plaintiff in the above-captioned litigation.
               7             4.      At the advice of my doctor, I left my job as an Assistant Manager at
               8     Dollar Tree on November 30, 2018. In December 2018, I applied for disability benefits,
               9     and expected that it could take up to two years for me to receive any assistance, based
              10     on research that I did on the internet about long it usually takes for people to get
              11     disability benefits after applying for them.
              12             5.      A few weeks after leaving my job at Dollar Tree, I began helping my
              13     mother Esther Lopez with her babysitting job. My mother paid me in cash, but she
              14     sometimes didn’t pay me directly and just used what she would have paid me to pay the
              15     money I owed her for rent and other bills. When I was on TASC, I made approximately
              16     $100 to $250 per month, including the amount she kept to pay money I owed her for
              17     rent and bills. So I did not actually get the full $100 to $250 per month in cash. I can’t
              18     remember making more than $250 in a month when I was on TASC. I made no more
              19     than $2,000 total for 2019 through this babysitting. Again, that includes the money she
              20     kept for what I owed her for rent and bills, so I didn’t get all of this directly in cash.
              21             6.      Around September 2019, after I had completed TASC, I applied for and
              22     got a seasonal job as a picker for beauty products at a Macy’s warehouse. I believe that I
              23     had heard about the opportunity through word of mouth. During my deposition, I had
              24     forgotten I had this temporary job in 2019.
              25             7.      I applied for the job at Macy’s warehouse because I was desperate for
              26     income. I had not received an answer on my disability benefits application. My doctor
              27     had not told me that it was okay to work either. When I received the job, I knew that it
              28
DocuSign Envelope ID: 2028A7B6-7820-4C4B-BDBE-C46A5C778552
                   Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 115 of 153



               1     was only temporary employment. Because I needed the income to cover expenses at the
               2     time, I did not think that I had any other choice but to take the job.
               3             8.      The Macy’s job, which required standing for extended periods of time,
               4     was hard for me because of my medical issues. I would often get dizzy. Every ten
               5     minutes, I would have to sit down for a break because I felt very tired. I had to bring a
               6     heart monitor to work because I began having heart palpitations on the job. I believe
               7     that these heart palpitations were caused by the work, because I had not experienced
               8     them like that before. Because of my health issues, I had to miss about three or four full
               9     days of work and also had to leave work early on at least two occasions.
              10             9.      Shortly before I started on TASC, my friend Noemy Flores lent me $400.
              11     I used most of these funds for paying TASC and for gas, but I am not sure of the exact
              12     breakdown. I believe that I may have also used some of this money for food.
              13             10.     While I was on TASC, my boyfriend Travis Avilla helped me cover some
              14     expenses, including paying for my meals a couple of times a month and also
              15     contributing toward car insurance payments. I believe that Travis spent anywhere from
              16     a couple hundred of dollars, but no more than $1,000, assisting me with these expenses
              17     during all of 2019.
              18             11.     In addition to the financial support that I received from Noemy and
              19     Travis, I also asked my parents, my daughter Jazlyn Soria, and my cousin Paul Diaz if I
              20     could borrow money while I was on TASC. My mother, daughter, and cousin all
              21     provided me with financial support. This support was not a gift. I understood that I
              22     needed to pay back whatever they lent me and that it would not be right under the
              23     circumstances to continue asking my family for more money until I had paid them back.
              24     However I believe that I asked my cousin for more money to pay for gas while I was on
              25     TASC, even though I still owed him money. And, I kept asking my boyfriend for
              26     assistance in the form of meals and insurance payments while I was on TASC even
              27

              28
                                                                   2
DocuSign Envelope ID: 2028A7B6-7820-4C4B-BDBE-C46A5C778552
                   Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 116 of 153



               1     though I still owed him money too. I also kept asking my daughter, and she eventually
               2     said she couldn’t help me anymore.
               3             12.     I paid off the loans from my friend Noemy Flores little by little, but I am
               4     still paying back money that my parents lent to me, including the breaks they gave me
               5     on rent and other bills I needed to pay to live with them at their house. I also had debt
               6     that I owed while I was on diversion. In credit cards, I had to pay at least $30 a month
               7     on one credit card, for Victoria Secret, and at least $25 on the other, from Forever21.
               8     Both of those balances were from before I started diversion, and the monthly amount
               9     eventually went up because of the fees for not paying them off. I still owe credit card
              10     debt.
              11             13.     Since my deposition, I remembered that my mother did have another
              12     source of income in 2019, other than babysitting. She took care of my grandmother at
              13     home and she got paid for that somehow as a home living assistant. I forgot because she
              14     just did this work at home. I don’t know the details, but she was somehow getting some
              15     kind of money from taking care of my grandmother.
              16             14.     While I was on TASC, I re-used the insulin needles that I needed so I
              17     could afford them and also keep up with other expenses. My health insurance did not
              18     want to cover the cost of insulin needles. As a result, I re-used them for a couple of
              19     months, but I stopped when I heard that it could lead to an infection.
              20             15.     While I was on TASC, I had a hard time paying for my kids’ school
              21     supplies, which included notebooks, papers, and pencils. My children’s father does not
              22     help with covering these school-related costs.
              23             16.     In my deposition, I said I thought I had used my daughter’s credit card to
              24     pay for TASC before, but TASC is saying that all my payments to them were on my
              25     card. I must have misremembered, but I did sometimes put cash on my daughter’s card
              26     and use it at that time. It must have been for other bills.
              27

              28
                                                                   3
DocuSign Envelope ID: 2028A7B6-7820-4C4B-BDBE-C46A5C778552
                   Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 117 of 153



               1             17.     TASC mentions a charge on my account at Knott’s Berry Farm, which is a
               2     theme park in California, as evidence that I had enough money to pay for TASC. I went
               3     there with my kids, and the expense was for them. Because of my medical issues,
               4     especially vertigo, I am not able to go on the rides myself. My children’s father does not
               5     provide or fund any entertainment or recreation for them, and I feel that I need to give
               6     them at least what I can because there’s no one else who will. They have always done
               7     very well in school and are good kids, so I try to treat them once in a while when it’s
               8     possible.
               9             18.     While I was on TASC, I paid between $80 to $400 to my parents every
              10     month as rent and also to cover other expenses I was supposed to pay. I was supposed to
              11     be paying them $500 every month, which was how much I paid them every month when
              12     I worked at Dollar Tree, and when I worked overtime, I would pay them about $100 for
              13     utilities. But I could not afford to pay $500 a month while I was on TASC because I was
              14     not able to work, so they let me pay as much as I could. When I gave them the $80 to
              15     $400, they could use it for either rent or utilities, so when I say that money is for rent, I
              16     mean it’s for both rent and the utilities.
              17             19.     On my bank statements that TASC mentions, the charges from Cox
              18     Communications for were for internet service. Also, my bank statements show a lot of
              19     the bills I had to pay while I was on diversion. I did not know how to get my bank
              20     statements and before I got them, I tried to remember how much my different bills cost
              21     while I was on TASC. My lawyers from this case got my bank statements for me, and
              22     then I was able to see what I paid for different bills.
              23             20.     TASC also points to a $216.60 withdrawal from PayPal from my bank
              24     account on April 26, 2019. I do not remember what that purchase was for, even though I
              25     have tried to figure it out. Sometimes, I make purchases for members of my family on
              26     my account and then they pay me back in cash or send me a transfer. I am not sure
              27

              28
                                                                   4
DocuSign Envelope ID: 2028A7B6-7820-4C4B-BDBE-C46A5C778552
                   Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 118 of 153



               1     whether that purchase was for myself or if someone else paid for that charge and I just
               2     used my card for them.
               3             21.     TASC mentioned that I made very frequent purchases at gas stations. I
               4     made those many purchases because I would not fill up my gas tank fully since I didn’t
               5     think I could afford to buy that much at one time. I would put in $5 or $10 at a time
               6     because I knew I would be able to pay for that. Because I didn’t fill up my gas tank, my
               7     car ran out of gas while I was driving a couple of times, including while I was on
               8     TASC.
               9             22.     TASC also mentioned charges from Apple iTunes, Amazon Prime, and
              10     Amazon Digital. I believe that those purchases were for entertainment for my kids and
              11     that they paid me back for them with cash. I don’t buy things from those places for
              12     myself. The Hulu and Netflix subscriptions are also for my kids. The Redbox charge
              13     and charges at Harkins Estrella were for movies for my kids. I don’t know what the
              14     charges from Westsidedbe or Morongo Band are or whether I made those for myself.
              15             23.     To the best of my knowledge, I only tested positive for alcohol once while
              16     I was on TASC in April 2018.
              17             24.     I did my best to pay the TASC fees, and I paid as much as I could while I
              18     was on the program. No one at TASC asked me if I could afford the fees or offered me
              19     any kind of financial assistance. No one asked me for any documents to show my
              20     financial situation either. They didn’t tell me any kind of assistance was available. That
              21     would have been nice if they had, and I definitely would have wanted that help. The
              22     first time I heard about any assistance was after my lawyers from this reached out about
              23     my situation and then the county said I didn’t have to pay the rest of my balance.
              24

              25             I declare under penalty of perjury that the foregoing is true and correct.
              26             Executed this __ day of April, 2021.
                                            4/26/2021

              27

              28
                                                                    5
DocuSign Envelope ID: 2028A7B6-7820-4C4B-BDBE-C46A5C778552
                   Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 119 of 153



               1                                                  By:_________________________
               2                                                  Lucia Soria
               3

               4

               5

               6

               7

               8

               9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19
              20

              21

              22

              23

              24

              25

              26
              27

              28
                                                             6
Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 120 of 153




          EXHIBIT 25
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 121 of 153



1     Timothy J. Eckstein, 018321
      Joshua D. Bendor, 031908
2     OSBORN MALEDON, P.A.
      2929 N. Central Ave., Suite 2100
3     Phoenix, Arizona 85012-2793
      (602) 640-9000
4     teckstein@omlaw.com
      jbendor@omlaw.com
5
      Stanley Young
6     COVINGTON & BURLING LLP
      5 Palo Alto Square
7     Palo Alto, California 94306
      (650) 632-4704
8     syoung@cov.com
9     Katherine Chamblee-Ryan
      Olevia Boykin
10    CIVIL RIGHTS CORPS
      1601 Connecticut Ave. NW, Suite 800
11    Washington, D.C. 20009
      (202) 656-5189
12    olevia@civilrightscorps.org
      katie@civilrightscorps.org
13
      Attorneys for Plaintiffs
14
15
                            IN THE UNITED STATES DISTRICT COURT
16
                                    FOR THE DISTRICT OF ARIZONA
17
        Deshawn Briggs, et. al.,
18
                                  Plaintiffs,               No. CV-18-2684-PHX-EJM
19      v.
                                                           PLAINTIFFS’ FOURTH
20      Allister Adel, et. al.,                        SUPPLEMENTAL MANDATORY
                                                      INITIAL DISCOVERY RESPONSES
21                                Defendants.
22           Plaintiffs submit their Fourth Supplemental responses to the Mandatory Initial
23    Discovery Requests, pursuant to General Order 17-08 and this Court’s Preliminary Order
24    (“Preliminary Order”), see Doc. 10. Supplemental information is in bolded type.
25           This matter is in discovery, and further investigation and discovery may bring to
26    light additional information that might alter or add to Plaintiffs’ factual disclosure, legal
27    theories, witnesses, and exhibits. These disclosures do not waive the Plaintiffs’ right to
28    object to the relevance, materiality or admissibility of the information as evidence in the
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 122 of 153



1     litigation. Plaintiffs reserve the right to supplement or amend this disclosure statement in
2     accordance with General Order 17-08 and the Preliminary Order. If any part of these
3     responses is ever read at trial, fairness requires that this Preliminary Statement also be
4     read, indicating that at the time it was filed, Plaintiffs had only acquired limited
5     information.
6         I.      Persons with Discoverable Information
7              Plaintiffs believe that the following individuals are likely to have discoverable
8     information relevant to this case. Plaintiffs will continue their investigation regarding
9     which other individuals may have discoverable information relevant to this case and
10    reserve the right to supplement this disclosure as discovery progresses.
11        1. All (a) current participants in the MCAO-TASC Marijuana Deferred Prosecution

12             Program (“MDPP”) and (b) past participants in the MDPP who were subject to the
13             challenged policies, see Infra IV.B, including all individuals who received a pre-
14             file option letter. See Plaintiffs00022-000925; Plaintiffs000952-001372;
15             Plaintiffs001373-001383; Plaintiffs001386; Plaintiffs003131.1 Their names and
16             addresses are known to Defendants. Current and past participants are likely aware
17             of representations made by MCAO and TASC regarding the policies challenged in
18             this case (both verbally and in writing), and they are aware of how those policies
19             were implemented in their individual cases.
20        2. Former Maricopa County Attorney William Montgomery and current County

21             Attorney Allister Adel. Their contact information is known to Defendants. Both are
22             likely aware of the challenged policies in this case, including but not limited to: (1)
23             MCAO’s specific role in creating and implementing the challenged policies; (2)
24             how employees and/or agents were instructed to implement these policies; (3) how
25             the policies were formed; (4) how the policies were portrayed in both internal and
26    1
        Plaintiffs disclosed the names of all individuals known by Plaintiffs to have received a
27    pre-file option letter in its Mandatory Initial Disclosures. The names and addresses of
      these persons are known to Defendants. Plaintiffs cite their productions containing these
28    names for completeness.
                                                   2
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 123 of 153



1            external program documents; (5) what documents exist that might detail the
2            existence, origins, and/or implementation of the policies; (6) whether and how the
3            policies have changed over time; and (7) how the policies were carried out in
4            individual cases.
5         3. All (a) current employees and/or agents of TASC involved in the administration of

6            the MDPP and (b) past employees and/or agents of TASC involved in the
7            administration of the MDPP. These include, but are not limited to, Josh Moreno,2
8            Yolonda Brooks, Henry Rojo, Juanita Davis, Nandi Muhammed, LuAnn Zant,
9            Viviana Garcia, Leticia Nugent, and Arnetia Cardona, all of whom are current or
10           former TASC case managers who routinely handled the administration of the
11           program and issues of payment in individual participants’, including Named
12           Plaintiffs’, cases. Their names and addresses are known to Defendants. Current and
13           past employees and/or agents of TASC are likely aware of the challenged policies
14           in this case, including but not limited to: (1) TASC’s specific role in creating and
15           implementing the challenged policies; (2) how employees and/or agents were
16           instructed to implement these policies; (3) how the policies were formed; (4) how
17           the policies were portrayed in both internal and external program documents; (5)
18           what documents exist that might detail the existence, origins, and/or
19           implementation of the policies; (6) whether and how the policies have changed over
20           time; and (7) how the policies were carried out in individual cases.
21        4. All (i) current employees and/or agents of MCAO involved in the administration

22           of the MDPP and (ii) past employees and/or agents of MCAO involved in the
23           administration of the MDPP. Their names and addresses are known to Defendants.
24           Current and past employees and/or agents of MCAO are likely aware of the
25           challenged policies in this case, including but not limited to: (1) MCAO’s specific
26           role in creating and implementing the challenged policies; (2) how employees
27
      2
       Plaintiffs previously disclosed Josh Moreno in an email to Defendants on September 27,
28    2019.
                                                3
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 124 of 153



1           and/or agents were instructed to implement these policies; (3) how the policies
2           were formed; (4) how the policies were portrayed in both internal and external
3           program documents; (5) what documents exist that might detail the existence,
4           origins, and/or implementation of the policies; (6) whether and how the policies
5           have changed over time; and (7) how the policies were carried out in individual
6           cases.
7        5. All (i) current TASC board members and executives and (ii) individuals who have

8           served as TASC board members or executives. Their names and addresses are
9           known to Defendants. Current and past TASC board members are likely aware of
10          the challenged policies in this case, including but not limited to: (1) TASC’s
11          specific role in creating and implementing the challenged policies; (2) how
12          employees and/or agents were instructed to implement these policies; (3) how the
13          policies were formed; (4) how the policies were portrayed in both internal and
14          external program documents; (5) what documents exist that might detail the
15          existence, origins, and/or implementation of the policies; (6) whether and how the
16          policies have changed over time; (7) the salaries and financial compensation
17          received by TASC executives.
18       6. All criminal defense attorneys and their agents who have represented persons who

19          enrolled in the MDPP. Their names and addresses are known to Defendants.
20          Criminal defense attorneys and their agents who have represented persons who
21          enrolled in the program are likely aware of representations to their clients made by
22          MCAO and TASC that are relevant to the challenged policies and how the
23          challenged policies were implemented in their clients’ cases.
24       7. Deshawn Briggs, Antonio Pascale, as representative of the estate of Mark

25          Pascale, and Lucia Soria are Named Plaintiffs in this case and have knowledge
26          regarding the allegations set out in the First Amended Complaint, Doc. 20, and the
27          Second Amended Complaint, Doc. 110, including how the challenged policies
28

                                               4
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 125 of 153



1              were carried out in their individual cases. C/O Katherine Chamblee-Ryan, Civil
2              Rights Corps; 1601 Connecticut Ave. NW, Suite 800; Washington, D.C. 2006.
3           8. Megan Cassidy and Ray Stern are journalists who have written about the MDPP.

4              See, e.g., Doc. 20 at ¶5 n.4. They are likely to have information relating to the
5              amount of money Defendants have collected from participants in the MDPP and
6              the compensation of TASC executives. Ms. Cassidy is employed at the San
7              Francisco Chronicle, 901 Mission St, San Francisco, CA 94103. Mr. Stern is
8              employed at the Phoenix New Times, 1201 E Jefferson St, Phoenix, AZ 85034.
9     II.      Written or Recorded Statements
10             At this time, Plaintiffs are aware of no written or recorded statements relevant to
11    the claims or defenses in this action.
12    III.     Tangible Evidence and Documents
13             Plaintiffs have produced with their initial responses relevant documents,
14    electronically stored information (ESI)3 and tangible things required by this mandatory
15    disclosure instead of listing them (Plaintiffs000001 - Plaintiffs004052). See Doc. 10-1 at
16    7. Plaintiffs produced additional documents and ESI with their first supplemental response
17    and will continue collecting emails responsive to the MIDP, which they will produce in a
18    timely manner (Plaintiffs004053 - Plaintiffs004072). With their second supplemental
19    response, Plaintiffs further produced additional documents and ESI (Plaintiffs004073 -
20    Plaintiffs004134) including financial documentation for Plaintiffs Collier, Briggs and
21    Soria. As discussed in Section VI, Plaintiffs have requested and will continue to produce
22    relevant financial information from third parties on a rolling basis. In addition, relevant
23    documents, ESI, and tangible things known by plaintiffs to exist are listed below by
24    category.
25                 The TASC program files of the Named Plaintiffs, on file with Defendants;
26
27    3
       Although the timeline for producing ESI is 40 days after serving these initial responses,
      Doc. 10-1 at 9, Plaintiffs have produced ESI with these responses and will supplement
28    production as the Preliminary Order requires.
                                                  5
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 126 of 153



1                  The TASC program files of all participants (current and former) who were
2                      subject to the challenged policies, on file with Defendants;
3                  Correspondences between Named Plaintiffs and agents and employees of
4                      TASC and MCAO; and
5                  Documents and ESI reflecting that Named Plaintiffs could not afford to
6                      pay fees associated with the MDPP.
7              Plaintiffs will continue their investigation into additional relevant tangible
8     evidence, ESI, and documents, and reserve the right to supplement this disclosure as
9     discovery progresses.
10       IV.      Statement of Facts Relevant to Plaintiffs’ Claims
11             The following facts are relevant to Plaintiffs’ claims. These facts and additional
12    factual detail are alleged in Plaintiffs’ First and Second Amended Complaint, which
13    Plaintiffs incorporate here. See Doc. 20. The facts provided in the First and Second
14    Amended Complaint regarding Individual Plaintiffs Deshawn Briggs, Antonio Pascale,
15    as representative of the estate of Marc Pascale, and Lucia Soria, whose contact
16    information is provided in Section I, are also relevant to their claims and are summarized
17    briefly below.
18                A.      Background
19             For most people who are arrested in Maricopa County, Arizona for simple
20    possession of marijuana or marijuana paraphernalia, the only way to avoid felony criminal
21    prosecution is to complete a diversion program offered by MCAO—Marijuana Deferred
22    Prosecution Program (“MDPP”). MCAO’s final policymaker is Defendant Bill
23    Montgomery, in his official capacity. To operate the possession of marijuana diversion
24    program, MCAO partners with Defendant TASC, a private, non-profit company. Between
25    2011 and 2017, more than 15,000 people participated in the MDPP.
26             People arrested for simple possession of marijuana or marijuana paraphernalia can
27    enter the program before or after criminal charges are filed. Those who enter the program
28    post-filing have charges filed against them before they enter the program. Once the person

                                                   6
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 127 of 153



1     enters the program, those charges are suspended. If the person successfully completes the
2     program, MCAO dismisses the case.
3            Individuals who enter the program before criminal charges are filed are sent a letter
4     from MCAO inviting them to participate. The letter informs them that they are facing
5     class 6 felony charges and offers them two options: criminal prosecution or diversion.
6     The letter also falsely threatens that criminal conviction could result in up to two years in
7     prison and a fine of up to $150,000 plus an 80% surcharge. If the person who receives the
8     letter completes the diversion program, MCAO will not file charges against her. Failing
9     the program results in felony criminal prosecution.
10           In order to enroll in diversion, both pre- and post-file participants must sign a
11    statement of facts admitting their guilt. A TASC employee tells participants exactly what
12    to write in the statement of facts. The signed statement can be used against a person if she
13    is unable to complete the marijuana diversion program and is criminally prosecuted.
14           Once enrolled in the marijuana diversion program, the requirements for pre- and
15    post-file participants are the same. To complete the program, participants must (1) pay all
16    required program fees, which amount to $950 or $1000; (2) pay for and pass random
17    urine-tests for drugs and alcohol for 90 days; and (3) complete a three-hour drug
18    education seminar.
19           Participants must also comply with any other requirements and restrictions
20    imposed by Defendants. Many of these requirements and restrictions are detailed in a
21    document called the “Client Contract.” According to the Client Contract, individuals on
22    diversion supervision are barred from drinking alcohol, taking certain medications (like
23    NyQuil) that might include alcohol, and leaving the county for more than one day or the
24    state for any period of time without permission from Defendant TASC. They are also
25    barred from taking any prescription medication without reporting it to a TASC case
26    manager and bringing the prescription to TASC for verification. And unless disability
27    status applies, they must remain employed. In addition, participants must pay the required
28

                                                 7
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 128 of 153



1     program fees at a fixed minimum monthly rate of $160 or $170 per month. Violation of
2     any of these requirements can result in termination from the program.
3            Defendants MCAO and TASC advertise the diversion program as “user-funded,”
4     which means that the program’s participants bear the costs of the program. Defendant
5     TASC is responsible for collecting fees from the people enrolled in the diversion program,
6     and it keeps a portion of the money it collects. Out of the program fees that Defendant
7     TASC collects, $650 is deposited to MCAO. Between 2006 and 2016, MCAO made
8     nearly $15 million in fees from participants in the marijuana diversion program.
9     Defendant TASC has also benefited from operating it; its net assets were approximately
10    $18 million in 2016, and since 2014, it has paid its CEOs and former CEOs between
11    $281,165 and $963,358.
12              B.     The Challenged Policies
13           Defendants’ diversion program discriminates against people who are too poor to
14    pay fees. Under Defendants’ wealth-based termination policy, individuals who cannot
15    pay certain fees are terminated from diversion and face felony criminal prosecution.
16    Wealth-based terminated can happen in at least two ways. First, pursuant to Defendants’
17    written policy, failure to pay program fees at the monthly rate set by Defendant TASC
18    will result in termination from the program. The Client Contract, to which all participants
19    are subject, states that the minimum monthly rate is $160 or $170. The Client Contract
20    states: “Failure to make payments [toward the program fees] each month as agreed will
21    result in [the] case being returned for prosecution.” Another paragraph of the Client
22    Contract states that “failure to make payments as agreed may result in unsuccessful
23    termination from the program.” Defendants policy does not include any exception for
24    participants who did not make their monthly payment solely because they could not afford
25    it. Nor do Defendants inquire into a participant’s ability to pay before setting the
26    minimum monthly fee.
27           Second, Defendants do not allow diversion participants to take the program’s
28    mandatory urinalysis tests unless they can pay for them at the time of the test. The Client

                                                8
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 129 of 153



1     Contract states that “failure to test as scheduled . . . may result in unsuccessful termination
2     from the program. Missed urinalysis tests are counted as “violations,” even when a person
3     only missed the test because she could not afford to pay for it. A person who accrues too
4     many of these violations will be failed by TASC and referred to MCAO for prosecution.
5     TASC does not have a policy of assessing a person’s ability to pay before referring her
6     for prosecution because she did not pay for drug-and-alcohol tests. Moreover, according
7     to Defendants’ written policy, even in the rare cases where fee reductions are granted, full
8     fees can be reinstated for a dirty or diluted urine test. Defendants’ Client Contract warns,
9     “If   [a     participant’s]   fees   are   reduced   and   [the   participant]   submit[s]   a
10    positive/diluted/altered urine test, full fees may be reinstated … from that point forward
11    until completion of the program.”
12              Under Defendants’ wealth-based extended supervision policy, people who cannot
13    afford to pay the program fees—which are $950 or $1000—in full within 90 days are not
14    released from diversion supervision, even if they have completed all of the non-monetary
15    program requirements. Instead, these individuals must remain on the program for at least
16    six months. If, at the end of six months, they have still not paid the program fees in full,
17    they must remain on the program until they do so. Defendants do not assess participants’
18    ability to pay before refusing to consider them for program completion after 90 days
19    solely based on non-payment. Nor do Defendants assess participants’ ability to pay before
20    requiring them to remain on diversion beyond six months and until all fees are paid.
21    Defendants do not waive or reduce program fees under any circumstances. In addition to
22    payment of program fees, Participants can also be required to remain on diversion
23    supervision if they miss mandatory urinalysis solely because they cannot afford to pay
24    for it.
25              People forced to remain on diversion supervision solely because they cannot afford
26    to pay fees remain subject to criminal prosecution until they complete the program. These
27    pay-only participants are also subject to the same requirements as apply during the first
28

                                                    9
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 130 of 153



1     90 days of supervision, including all of the requirements and restrictions set forth in the
2     Client Contract (and any others imposed by Defendants).
3            In addition, pay-only participants must continue to submit to random urinalysis.
4     To fulfill this requirement, participants must call TASC or check an application every
5     day, seven days a week, to determine whether they are required to report to a TASC
6     location during a certain time period that day so that TASC can collect and test their urine.
7     When a test is required, participants must pay $15 or $17 for each urinalysis test at the
8     time of the test. As a result, pay-only participants may ultimately have to pay hundreds
9     of dollars more than people wealth enough to pay the program fees and complete
10    diversion within 90 days. Testing is required at least once, and potentially multiple, times
11    per week. Records obtained as part of the preliminary investigation for this lawsuit
12    revealed that participants may be required to test as often as nine times per month.
13           The urinalysis tests are invasive. At a TASC location, TASC employees watch
14    participants through glass panels while they submit urine for drug and alcohol testing. In
15    at least one TASC location, the bathroom where participants submit urine for testing
16    includes multiple mirrors so that a TASC employee can watch the participant urinate from
17    multiple angles.
18              C.       Individual Plaintiffs’ and Class Representatives’ Experiences
19           Each Individual Plaintiff and Class Representative’s experience participating in
20    the MDPP includes relevant facts that provide a basis for Plaintiffs’ claims. These are
21    described in detail in Plaintiffs’ First Amended Complaint, see Doc. 20, and Second
22    Amended Complaint, see Doc. 110, and summarized below.
23           Plaintiff Deshawn Briggs is a representative of the damages class in this lawsuit.
24    Despite completing all the non-financial requirements of the MDPP in 90 days, Mr.
25    Briggs was forced to remain in the program for additional months, and subject to
26    numerous urinalysis tests as well as the possibility of felony criminal prosecution, solely
27    because he could not afford to pay program fees.
28

                                                 10
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 131 of 153



1             Plaintiff Antonio Pascale, as representative of the estate of Mark Pascale, is a
2     representative of the damages class in this lawsuit. Despite completing all the non-
3     financial requirements of the MDPP in 90 days, Mr. Pascale was forced to remain in the
4     program for additional months, and subject to numerous urinalysis tests as well as the
5     possibility of felony criminal prosecution, solely because he could not afford to pay
6     program fees.
7             Plaintiff Lucia Soria is a representative of the damages and injunctive classes in
8     this lawsuit. At the time of filing the Second Amended Complaint, Ms. Soria faced an
9     ongoing threat of extension on or termination from the program solely because of her
10    inability to pay program fees. Despite completing all the non-financial requirements of
11    the MDPP in 90 days, Ms. Soria was forced to remain on the program for additional time,
12    and subject to numerous urinalysis tests as well as the possibility of felony criminal
13    prosecution, because she could not afford to pay program fees.
14            As detailed below, each Plaintiff had or is at risk of having their Fourth and
15    Fourteenth Amendment Rights violated.
16       V.      Legal Basis for Claims
17            Plaintiffs allege that Defendants’ policies violate (1) their rights to equal protection
18    and due process under the Fourteenth Amendment to the U.S. Constitution, and (2) their
19    Fourth Amendment rights under the U.S. Constitution.
20               A.      Equal Protection-Due Process Claims
21            Counts I, II, and III of Plaintiffs’ First and Second Amended Complaint allege
22    violations of equal protection and due process under the Fourteenth Amendment. In
23    Bearden v. Georgia, 461 U.S. 660 (1983), the U.S. Supreme Court explained that equal
24    protection and due process principles apply when individuals are subject to certain
25    restrictions and sanctions in the criminal system solely because of their poverty, and it
26    prescribed a balancing test that applies in that context. Each of the policies challenged in
27    this case fail that balancing test and are therefore unconstitutional.
28

                                                   11
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 132 of 153



1                 B.      Fourth Amendment Claims
2              Counts IV and V of Plaintiffs’ First and Second Amended Complaint allege that
3     Defendants’ wealth-based extended urinalysis policy violates the Fourth Amendment.
4     Urinalysis constitutes a search under the Fourth Amendment. See Skinner v. Railway Lab.
5     Execs. Ass’n, 489 U.S. 602, 617 (1989). For a search to pass muster under the Fourth
6     Amendment, it must be reasonable. Vernonia School Dist. 47J v. Acton, 515 U.S. 646,
7     652 (1995). A more demanding reasonableness test applies to suspicionless searches like
8     those at issue in this case. See B.C. v. Plumas Unified School Dist. 47J, 192 F.3d 1260,
9     1267 (9th Cir. 1999). Defendants’ policy of imposing random searches on individuals for
10    a longer period of time solely because those individuals could not afford a sum of money
11    is unreasonable under any standard and is therefore unconstitutional.
12       VI.      Legal and Factual Basis for Class Certification
13             The named Plaintiffs bring this case as a class action pursuant to Rules 23(a),
14    23(b)(2), and 23(b)(3) of the Federal Rules of Civil Procedure. The Classes are defined
15    as follows:
16                a. Damages Class: All people who, at any time since August 23, 2016, and
17                     until the trial of this case, (1) were enrolled in the marijuana diversion
18                     program operated by Defendants TASC and MCAO; (2) while so enrolled,
19                     satisfied all program requirements in the first 90 days of the program other
20                     than payment of program fees; and (3) while so enrolled, were not
21                     considered for successful completion after 90 days solely because they were
22                     unable to pay the required fees. Named Plaintiffs Deshawn Briggs, Lucia
23                     Soria, and Antonio Pascale in his role as Personal Representative of
24                     Mark Pascale’s estate seek certification of this class.
25                b. Injunctive Class: All people who (1) have not yet been formally charged
26                     with possession of marijuana; and (2) are unable to pay the required fees
27                     within 90 days, at the time, and/or at the rate required by Defendant TASC.
28                     Named Plaintiff Lucia Soria seeks certification of this class.

                                                   12
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 133 of 153



1     The class members are readily ascertainable: the names and relevant records of the class
2     members are in Defendants’ possession.
3            Numerosity: Fed. R. Civ. P. 23(a)(1)
4            On information and belief, both Classes include at least several hundred members.
5     During the 2017 fiscal year (July 1, 2016 through July 30, 2017), there were 2687
6     admittances to the possession of marijuana diversion program. The marijuana diversion
7     program has maintained similar numbers of admittances in its last several years of
8     operation. Therefore, there were likely at least 2500 admittances in the 2018 fiscal year.
9     Thus, if even a small percentage of the people admitted to TASC since August 23, 2016
10    meet the requirements for the Classes, the Classes would number in the hundreds.
11    Moreover, on information and belief, a large majority of those arrested and prosecuted
12    for marijuana possession in Maricopa County are deemed indigent for the purposes of
13    appointment of counsel.
14           Commonality: Fed. R. Civ. P. 23(a)(2)
15           The Class members’ claims raise common issues of fact and law. With respect to
16    the Damages Class, those common questions include, but are not limited to:
17       a. Whether Defendants have a policy, practice, and custom of refusing to consider
18           diversion participants for program completion after 90 days and beyond solely
19           because they cannot afford to pay the required fees, without inquiring into those
20           participants’ ability to pay;
21       b. Whether Defendants have a policy, practice, and custom of requiring diversion
22           participants who have not paid the required fees to remain on diversion supervision
23           until they have done so, without inquiring into those participants’ ability to pay;
24       c. Whether Defendants’ diversion extension policies (in subparagraphs (a) and (b))
25           violate the Due Process and Equal Protection Clauses of the Fourteenth
26           Amendment to the U.S. Constitution;
27
28

                                                13
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 134 of 153



1           d. Whether Defendants have a policy, practice, and custom of requiring diversion
2              participants who remain on diversion solely due to inability to pay to continue to
3              submit to and pay for random drug and alcohol tests; and
4           e. Whether Defendants’ policy of continuing this mandatory drug and alcohol testing
5              for participants who remain on the diversion program solely due to inability to pay
6              violates the Fourth Amendment to the U.S. Constitution.
7     With respect to the Injunctive Class, those common questions include, but are not limited
8     to:
9           a. Whether Defendants have a policy, practice, and custom of refusing to consider
10             diversion participants for program completion after 90 days and beyond solely
11             because they cannot afford to pay the required fees, without inquiring into those
12             participants’ ability to pay;
13          b. Whether Defendants have a policy, practice, and custom of requiring diversion
14             participants who have not paid the required fees to remain on diversion supervision
15             until they have done so, without inquiring into those participants’ ability to pay;
16          c. Whether Defendants’ diversion extension policies (in subparagraphs (a) and (b))
17             violate the Due Process and Equal Protection Clauses of the Fourteenth
18             Amendment to the U.S. Constitution;
19          d. Whether Defendants have a policy, practice, and custom of requiring diversion
20             participants who remain on diversion solely due to inability to pay to continue to
21             submit to and pay for random drug and alcohol tests;
22          e. Whether Defendants’ policy of continuing this mandatory drug and alcohol testing
23             for participants who remain on the diversion program solely due to inability to pay
24             violates the Fourth Amendment to the U.S. Constitution;
25          f. Whether Defendants have a policy, practice, and custom of requiring diversion
26             participants to make a minimum monthly payment and terminating those who fail
27             to do so, without inquiring into those participants’ ability to pay; and
28

                                                   14
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 135 of 153



1        g. Whether Defendants’ policy of terminating participants who cannot afford to make
2            a minimum monthly payment violates the Due Process and Equal Protection
3            Clauses of the Fourteenth Amendment to the U.S. Constitution.
4            Typicality: Fed. R. Civ. P. 23(a)(3)
5            The Named Plaintiffs’ claims are typical of the claims of the members of the Class,
6     and they have the same interests in this case as all other members of the Class that they
7     represent. The determination whether the Defendants’ scheme of policies, practices, and
8     customs is unlawful in the ways alleged will determine the claims of the named Plaintiffs
9     and every other class member.
10           Adequacy: Fed. R. Civ. P. 23(a)(4)
11           Named Plaintiffs are capable of fairly and adequately protecting the interests of
12    the Class because Named Plaintiffs do not have any interests antagonistic to the Class.
13    There are no known conflicts of interest among class members, all of whom have a similar
14    interest in vindicating the constitutional rights to which they are entitled. Plaintiffs’
15    counsel are experienced in civil rights litigation and have successfully litigated a number
16    of civil rights class action cases. Many of those cases, like this one, involve
17    unconstitutional penalties based solely on wealth status.
18           Predomination, Injunctive Class: Fed. R. Civ. P. 23(b)(2)
19           Class treatment under Rule 23(b)(2) is appropriate because the common questions
20    of law and fact predominate in this case. For Named Plaintiffs McKenna Stephens and
21    Lucia Soria, as well as for the members of the Class, this case turns on what the
22    Defendants’ policies and practices are and on whether those policies are lawful. The
23    common questions of law and fact listed above are dispositive questions in the case for
24    every member of the Class. Because the putative Class challenges the Defendants’
25    scheme as unconstitutional through injunctive relief that would apply to every member of
26    the Class, Rule 23(b)(2) certification is proper.
27
28

                                                 15
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 136 of 153



1            Predomination, Damages Class: Fed. R. Civ. P. 23(b)(3)
2            Class treatment under Rule 23(b)(3) is appropriate because the common questions
3     of law and fact overwhelmingly predominate in this case. For every Named Plaintiff, as
4     well as for the members of the Class, this case turns on what the Defendants’ policies and
5     practices are and on whether those policies are lawful.
6            The common questions of law and fact listed above are dispositive questions in the
7     case of every member of the Class. Moreover, the question of liability can therefore be
8     determined on a class-wide basis. To the extent that individual damages will vary, they
9     will vary depending in large part on the amount of time that a person was subjected to the
10    unlawful scheme and the amount of money coerced from them.
11           Determining damages for individual class members can thus typically be handled
12    in a ministerial fashion based on easily verifiable records in the Defendants’ possession.
13    If need be, individual hearings on class members’ specific damages based on special
14    circumstances and particular hardships caused by Defendants’ scheme can be held after
15    class-wide liability is determined.
16       VII.   Damages
17           Plaintiffs and the putative class members they represent sought compensatory
18    damages from both Defendants Maricopa County and Allister Adel, in his official
19    capacity [the “County Defendants”] and TASC. However, Plaintiffs have reached a
20    settlement in principle with the County Defendants that will resolve their claims
21    against them, with the exception of the portion of Plaintiffs’ attorneys’ fees
22    attributable to the County Defendants, which will be negotiated separately.
23    Therefore, Plaintiffs and putative class members now seek damages exclusively
24    against Defendant TASC.
25           Plaintiffs and putative class members also seek punitive damages against
26    Defendant TASC only. Plaintiffs previously planned to calculate class damages upon
27    receipt of critical, discoverable information from Defendant TASC, including, in
28    particular, MDPP participants’ program files. However, Defendant TASC has

                                                16
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 137 of 153



1     refused to produce the documents that would allow Plaintiffs to do a precise
2     calculation of damages. In light of the Court’s recent order granting Plaintiffs’
3     motion to compel MDPP participants’ program files, Doc. 173, Plaintiffs expect to
4     receive a representative sample of those files shortly.
5           However, given the delays in receiving this production, Plaintiffs have chosen
6     to calculate an estimate of Defendant TASC’s liability for damages based on the
7     information currently available to them. Although Plaintiffs had hoped to be able to
8     provide a precise damages calculation, Plaintiffs believe that the calculation below
9     is an accurate estimate of Defendant TASC’s liability. Wherever possible, Plaintiffs
10    have made assumptions that would tend to underestimate TASC’s total damages.
11    Given this, and based on Plaintiffs’ investigation, Plaintiffs believe that it is highly
12    likely that Plaintiff’s calculation of Defendant TASC’s liability will increase when
13    Plaintiffs receive the sample of program files. Plaintiffs will update this disclosure
14    within thirty dates of calculating a precise liability amount after receiving the
15    sample of program files, in keeping with the requirements of the MIDP.4
16          In addition to damages, Plaintiffs and putative class members will seek attorneys’
17    fees and costs attributable to their litigation against Defendant TASC pursuant to 42
18    U.S.C. § 1988.
19          Plaintiffs reserve the right to supplement or amend this disclosure, including
20    with additional categories of damages, upon receipt of additional information,
21    including outstanding discoverable information Plaintiffs expect to receive from
22    Defendant TASC.
23        A. Class Damages
24
25
26
      4
        The Court has not yet decided on the size of the sample of program files that
      Plaintiffs will receive, and the parties dispute the appropriate size. However, based
27    on the prevailing law, Plaintiffs expect to receive a sample that is both randomly
      selected and sufficiently large to allow Plaintiffs to make reliable extrapolations
28    about TASC’s total damages liability in this case.
                                               17
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 138 of 153



1           Defendant TASC is exposed to significant damages and other monetary costs.
2     As described in detail below, Plaintiffs estimate that TASC faces at least $10.49
3     million in monetary damages, plus Plaintiffs’ attorneys’ fees and expenses, and
4     punitive damages. Indeed, in a similar case litigated by attorneys at Civil Rights
5
      Corps, Rodriguez v. Providence Community Corrections, Inc., No. 3:15-cv-1048 (M.D.
6
      Tenn.), Plaintiffs settled a lawsuit against Rutherford County and a private
7
      probation company for $14,300,000, as well as substantial injunctive relief. See
8
      Settlement and Agreement to Release, Rodriguez v. Providence Community
9
      Corrections, Inc., No. 3:15-cv-1048 (M.D. Tenn. Oct. 18, 2017).5
10
11          Defendant TASC faces damages liability for three primary harms: (1) drug-

12    testing of diversion participants who were extended because of their inability to pay

13    fees during the pay-only period6 of supervision, in violation of the Fourth

14    Amendment; (2) extension of diversion participants solely due to their inability to
15    pay fees, in violation of the Fourteenth Amendment; and (3) termination of diversion
16    participants solely due to their inability to pay fees, in violation of the Fourteenth
17    Amendment.
18
            Plaintiffs first set forth TASC’s liability per violation, and then, based on
19
      these figures, the estimated liability for damages per class member. Plaintiffs then
20
      explain their estimate for TASC’s total damages liability for all putative class
21
      members, for Named Plaintiffs, and the total damages for which Plaintiffs estimate
22
      that TASC is liable.
23
24
      5
       As a courtesy, Plaintiffs will provide a copy of this document to Defendant TASC
25    with service of this supplement.
26    6
        Plaintiffs use the term “pay-only period” to refer to the period following a
27    participant’s first 90 days of participation wherein TASC’s sole basis for continuing
      to subject the person to program requirements was failure to pay all program fees
28    in the first 90 days.
                                              18
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 139 of 153



1         1.         Liability for damages per harm imposed
2              Based on the harms at issue and settlements in similar cases, Plaintiffs
3     estimate that those harms should be valued as follows:
4              a. Wealth-based extended drug testing. For class members who were subject
5
                  to drug tests during the pay-only period:
6
                          i. 120% restitution for each unlawful drug test
7
                         ii. Damages in the amount of $120 per unlawful test
8
                     These damages numbers are in line with a recent settlement in a highly
9
               analogous case, Luse v. Sentinel Offender Services, LLC, No. 2:16-cv-00030-
10
11             WCO (N.D. Ga).7 There, Plaintiffs sued to enjoin a private probation

12             company from requiring people on probation for minor traffic offenses to

13             submit to and pay for drug tests that were not ordered by the court. See Order

14             Granting Final Approval of Class Settlement, Luse v. Sentinel Offender
15             Services, LLC, at 1-3 (Aug. 21, 2017). In Plaintiffs’ settlement with the County
16             and the private probation company, each of the 276 class members received
17             (1) restitution of any fees paid for drug screening, plus 7 percent per annum
18
               interest; and (2) damages of up to $90 per unauthorized drug test. Id. at 4-5.8
19
                     For the sake of administrability, Plaintiffs do not include interest on
20
               restitution as the Luse plaintiffs did. However, restitution at 120% is in line
21
               with the interest payments in Luse. For example, if Plaintiffs applied the
22
               percent interest per annum from Luse, assuming 18 unauthorized tests at $15
23
24    7
       As a courtesy, Plaintiffs will provide a copy of this document to Defendant TASC
25    with service of this supplement.

26    8
        The harm in Luse only involved one portion of the harms involved in this case:
      unlawful drug testing. Based on these damages, the settlement fund in Luse—for 276
27
      class members who submitted to an average of 3.5 unlawful tests—was $80,000. Luse
28    Settlement at 4.

                                                19
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 140 of 153



1              per test,9 a class member who was subject to these tests at the start of the
2              relevant period (which began approximately four years ago) would receive
3              $270 restitution plus $75.60 in interest ($345.60 total). A class members
4              subject to unauthorized tests three years ago would receive $56.7 ($326.70
5
               total). Using Plaintiffs’ calculation of $120 restitution, the same individual
6
               would receive $324 total.
7
                      As for the damages payment for test, Plaintiffs are likely entitled to a
8
               higher damages payment because the tests demanded by Defendant TASC
9
               were more invasive than those in Luse.10
10
11                    As described below, based on the information currently available,

12             Plaintiffs estimate that there are at least 2009 class members who were

13             unlawfully drug-tested.

14             b. Wealth-based extension. For class members who were required to remain
15                on TASC supervision solely because of their inability to afford fees:
16                        i. Damages in the amount of $200 for each month (prorated) that
17                           a pre-file11 diversion participant was on pay-only diversion
18
                             supervision
19
20
      9
          Plaintiffs’ basis for these assumptions is described below.
21
      10
        Defendant TASC’s employees “watch[ed] participants through glass panels while
22
      they submit[ted] urine for drug and alcohol testing,” and “[i]n at least one TASC
23    location, the bathroom where participants submit urine for testing includes multiple
      mirrors so that a TASC employee can watch the participant urinate from multiple
24    angles.” Sec. Am. Comp. (Doc. 110) ¶¶ 108-109. The degree of intrusion is relevant
25    to the Fourth Amendment violation at issue, including the intrusiveness of the
      particular method of drug testing. See Vernonia School Dist. 47J v. Acton, 515 U.S.
26    646, 658 (1995) (“[T]he degree of intrusion depends on the manner in which
      production of the urine sample is monitored.”).
27
      11
        “Pre-file” class members include diversion participants who enrolled in MDPP
28    before criminal charges were actually filed against them, whereas “post-file” class
                                                20
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 141 of 153



1                     ii. Damages in the amount of $400 for each month (prorated) that
2                         a post-file diversion participant was on pay-only diversion
3                         supervision12
4                 These numbers are less substantial than those in Rodriguez v.
5
            Providence Community Corrections, Inc., No. 3:15-cv-1048 (M.D. Tenn.),
6
            where, as here, Plaintiffs challenged extensions of supervision terms based on
7
            their inability to pay fees. Plaintiffs, represented by Civil Rights Corps,
8
            reached a class settlement with the defendant county government and private
9
            probation company that entitled each class member to receive (1) a cash
10
11          award of 125% of fees paid to the private probation company (which ranged

12          from several hundred to several thousand dollars); and (2) $50 for each

13          month of “supervised probation.” See Rodriguez Settlement at 18. In total, the

14          settlement fund was set at $14,300,000. Of that amount, the county
15          government was responsible for paying less than 2% of those damages
16          ($300,000), and the private company was responsible for the rest. See Mot.
17          for Prelim. Approval for Settlement (Doc. 191) at 4, Rodriguez v. Providence
18
            Community Corrections, Inc., No. 3:15-cv-1048 (M.D. Tenn. Sept. 18, 2017).13
19
20    members include diversion participants who enrolled in MDPP after charges had
21    been filed.

22    12
         The damages amount has higher value for post-file class members because
      criminal charges had actually been filed against them in court; increased time with
23    a pending drug charge could affect their employment and access to myriad other
24    resources and opportunities.

25    13
        Ultimately, the private company paid the county’s share of the settlement as well
26    pursuant to its settlement of a cross-claim with the county. See Mot. for Prelim.
      Approval for Settlement (Doc. 191) at 4, Rodriguez v. Providence Community
27    Corrections, Inc., No. 3:15-cv-1048 (M.D. Tenn. Sept. 18, 2017) (stating that the
      private company would pay the county $350,000, and that the county would then
28    deposit $300,000 of that amount into the Settlement Fund.)
                                             21
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 142 of 153



1                  As another point of reference, state statutes that compensate
2           individuals for wrongful convictions set compensation for probation, parole,
3           and post-release supervision at between $25,000 and $50,000 per year, which
4           amounts to a monthly sum of roughly $2100 to $4200.14 Although the wealth-
5
            based extensions in this case do not involve wrongful conviction, they do
6
            involve enhanced penalties that were wrongfully imposed, and for post-file
7
            participants, they include increased time with a pending criminal drug charge
8
            on one’s record. These statutes are a useful guide to the monetary value that
9
            state legislatures have assigned to time unjustly spent on criminal supervision.
10
11          Plaintiffs’ assigned values for post-file participants are less than a fifth of the

12          lowest of these monthly rates.

13                 As described below, based on the information currently available,

14          Plaintiffs estimate that there are approximately 482 class members who were
15          unlawfully extended and 1527 post-file class members who were unlawfully
16          extended.
17          c. Wealth-based termination. For individuals who were terminated from
18
               diversion solely due to their inability to pay fees:
19
                         i. 100% restitution of all fees paid to TASC before termination;
20
                        ii. For individuals who were terminated and not convicted,
21
                           damages in the amount of $1500;
22
                        iii. For individuals who were terminated and convicted, damages
23
24                         in the amount of $5500.

25
26
      14
         See, e.g., C.R.S.A. § 13-65-101, et seq. (Colorado, providing for $25,000 per
      year); DC ST § 2-421, et seq. (Washington, D.C., providing for $40,000 per year);
27    H.B. 2579 (Kansas, providing for $25,000 per year); M.S.A. § 590.11 & § 611.362,
      et seq. (Minnesota, providing a minimum of $25,000 and maximum of $50,000 per
28    year); RCWA §4.100.010, et seq. (Washington, providing $25,000 per year).
                                               22
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 143 of 153



1                  These values are conservative in light of the harms at issue. Because
2           these class members paid for diversion in order to avoid prosecution—but
3           were then terminated because of their poverty—restitution plus penalties is
4           appropriate. As for class members who were not convicted subsequent to
5
            their terminations, Plaintiffs estimate based on available evidence that the
6
            vast majority of this group will include pre-file participants who were
7
            terminated, had charges filed against them, and were then re-enrolled in
8
            MDPP as post-file participants. Thus, the termination resulted in the filing of
9
            criminal drug charges against them, which has significant collateral
10
11          consequences. Even where this was not the case, these participants were

12          referred for prosecution in circumstances where, but for their poverty, they

13          would instead have had their charges dismissed.

14                 For post-file participants who were terminated and convicted, this
15          amount exceedingly low, particularly for those who were convicted of felony
16          offenses.15 Felony convictions in Arizona carry severe consequences,
17          including but not limited to termination of voting rights, prohibitions on
18
            public housing and other public benefits, restrictions on employment and
19
            licensing, and reputational harm. Since Arizona does not allow expungement
20
            of criminal convictions, the class members who were convicted of drug
21
            offenses (in circumstances where they would not have been prosecuted if they
22
23
24
25
26
      15
        In Arizona, possession of any amount of marijuana—even trace amounts—can be
      prosecuted as a felony. See Ariz. Rev. Stat. § 13-3405(B)(1) (providing that
27    possession of “an amount of marijuana not possessed for sale having a weight of less
      than two pounds is guilty of a class 6 felony”).
28

                                             23
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 144 of 153



1            were wealthy) must now live with those convictions on their records and
2            suffer the consequences of them indefinitely, if not permanently.16
3                  As described below, based on the information currently available,
4            Plaintiffs estimate that there are approximately 121 class members who were
5
             unlawfully terminated and not convicted and 382 class members who were
6
             unlawfully terminated and convicted.
7
           2. Liability exposure for damages per class member
8
             Based on Plaintiffs’ review of program files so far, individuals who were
9
      extended because of their poverty spent an average of approximately 4 additional
10
11    months on pay-only supervision, during which time they submitted to

12    approximately 18 additional drug tests.17 For the purposes of this calculation,

13    Plaintiffs assume that each test cost $15.18

14
      16
         Although Arizona does not offer expungement, it does allow individuals to apply
15    to “set aside” a conviction, but this does not actually remove the conviction from
16    one’s record. See Ariz. Rev. Stat. § 13-907. Thus, for example, an employer would
      still see the conviction, but would also see the set aside order.
17
      17
        This comports with Plaintiffs’ experiences, which are typical of the putative class.
18    For example, Plaintiff Deshawn Briggs submitted to 15 drug tests during his three-
19    month pay-only period, see TASC000064; Mark Pascale submitted to 23 tests during
      his nearly four-and-a-half month pay only-period, see TASC000274. Plaintiffs are
20    also aware of cases in which participants were subject to longer of extended
21    supervision and as many as four tests per week.

22    18
        This estimate is very conservative. TASC charged a baseline rate of $15 for drug
      and alcohol tests, but TASC imposed a surcharge for certain common payment
23    methods, and the available evidence suggests that (for unknown reasons) some
24    participants were likely charged more per test. Once Plaintiffs receive a
      representative sample of the program files, Plaintiffs plan to use them to extrapolate
25    the proportion of drug and alcohol tests that cost each different amount and re-
26    calculate the estimate liability for restitution of class members’ payments for these
      tests during the pay-only period accordingly. Based on the information currently
27    available, Plaintiffs strongly anticipate that the restitution amount per class member
      will rise, which could significantly increase the amount of class damages overall.
28

                                               24
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 145 of 153



1            Based on these approximations, Plaintiffs estimate damages per class member
2     as follows:
3                Pre-file class member unlawfully extended: $3,284
4                Post-file class member unlawfully extended: $4,084
5
                 Class members who were unlawfully terminated, but not convicted:
6
                    $1,75019
7
                 Class members who were unlawfully terminated and convicted: $5,750
8
           3. Liability exposure for class damages
9
             Plaintiffs estimate Defendant TASC’s liability for class damages based on the
10
11    information that Plaintiffs have reviewed in discovery so far. 20 Based on Defendant

12    TASC’s representations, Plaintiffs estimate that approximately 7000 individuals

13    participated in MDPP during the relevant period. See TASC Rep. (Doc. 178) at 5.

14
15    19
         For the purposes of this calculation, Plaintiffs conservatively estimate that
16    terminated participants have paid an average of $250 to TASC, including drug and
      alcohol testing fees. However, based on the information currently available to
17    Plaintiffs, this is likely an under-estimate. Plaintiffs assume that no pre-file
      participant who was terminated was subsequently convicted (which is unlikely,
18    based on the information available to Plaintiffs), and that all post-file participants
19    who were terminated were convicted (which is appropriate since all participants are
      required to submit statements confessing to the underlying facts of the alleged
20    offense in order to enroll in MDPP, and these statements are admissible against them
21    in criminal proceedings). Once plaintiffs receive a representative sample of TASC’s
      program files, Plaintiffs will make a more precise calculation.
22
      20
         Plaintiffs expect that, once they receive a sample of the program files, Plaintiffs
23    will be able to make these estimates with greater accuracy. Therefore, for the present
24    purposes, Plaintiffs have made conservative estimates. However, Plaintiffs will
      revise these estimates for future offers once Plaintiffs have received and reviewed
25    the program files and can extrapolate the necessary information from them. As
26    noted with respect to several of Plaintiffs’ current estimates, because Plaintiffs have
      chosen to make conservative estimates for the time being, Plaintiffs expect the total
27    class liability exposure calculated for Defendant TASC to rise, potentially
      significantly.
28

                                              25
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 146 of 153



1     Of those participants, Plaintiffs estimate—conservatively—that at least 35 percent
2     were too poor to afford TASC’s fees.21 Plaintiffs then reduced that number by 18%,
3     which is the portion of positive drug tests collected by TASC-run diversion
4     programs, to account for individuals who would not have successfully completed
5
      diversion even if they were able to pay. See MC-00531.22 Thus, Plaintiffs expect that
6
      there are at least 2009 class members eligible for damages.
7
             Plaintiffs also estimate, based on the available evidence, that approximately
8
      76% of MDPP participants are post-file, and 24% are pre-file. See MC-00546. As a
9
10
11
      21
         This estimate is almost certainly low. Although Defendant TASC has stated that
      it has not tracked the number of indigent participants in this program and Plaintiffs
12    have not yet been able to review an appropriate sample of program files to make an
      estimate, certain documents provided by Maricopa County in discovery are useful
13
      in estimating the potential number of class members. For example, in the first
14    quarter of 2019, TASC reported that 31.41 percent of participants paid a “sliding
      scale” fee amount rather than the full fee amount. See MC-00571. These documents
15    suggest that, at approximately this time period, participants became eligible for the
16    sliding scale at 175-199% of the federal poverty level, which, for a single adult,
      means an annual income of $21,858-24,980. See MC-00242-243. A living wage in
17    Maricopa County for a single adult is $25,563. See Mass. Inst. Tech., Living Wage
      Calculator, https://livingwage.mit.edu/counties/04013 (last visited Aug. 25, 2020).
18
      Therefore, the sliding scale is under-inclusive of individuals who cannot afford basic
19    expenses, much less pay $950 or $1000 within three months. In addition, TASC
      reported that, of MDPP participants between March 1, 1989 to March 31, 2018,
20    29.4% of participants were unemployed, 1.7% were disabled, and 25.2% worked
21    only part time. See MC-00547.
      22
         This is almost certainly an overestimate. The 18% figure comes from data about
22
      all TASC-run diversion programs and not just the MDPP, so it includes individuals
23    who were referred for using more addictive narcotics. Moreover, TASC does not
      penalize all individuals who test positive one time; thus, the rate of positive tests does
24    not neatly equate to the rate of valid terminations or extensions. However, Plaintiffs
25    have used this over-inclusive number to account for other reasons unrelated to
      payment for which participants who cannot afford to pay fees might be terminated
26    or extended. When Plaintiffs receive a representative sample of program files,
      Plaintiffs intend to re-calculate this figure based on that more precise information.
27
      Plaintiffs anticipate that doing so will increase their estimate of the number of class
28    members eligible for recovery and thus, TASC’s liability for damages overall.

                                                26
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 147 of 153



1     result, Plaintiff expect approximately 482 pre-file class members and 1527 post-file
2     class members who were extended or terminated.
3            With respect to termination, TASC reports that approximately 25% of MDPP
4     participants have been terminated. MC-00576. Using this figure, Plaintiffs estimate
5
      that approximately 121 pre-file class members and 382 post-file class members were
6
      unlawfully terminated.23
7
             Accordingly, Plaintiffs estimate total liability for class damages at
8
      $10,224,806.
9
           4. Compensation for Named Plaintiffs
10
11         Based on the valuations above, Plaintiffs can now calculate Named Plaintiffs’

12    particular damages.

13         Plaintiffs previously anticipated seeking restitution of all MDPP-associated fees

14    submitted for all class members. However, as described above, Plaintiffs now plan
15    to do so only for class members who were terminated. This appears more
16    appropriate to the harms at issue because Plaintiffs do not challenge Defendants’
17    right to impose fees, but rather their imposition of penalties and exclusion of
18
      participants from opportunities based on their inability to pay those fees. With
19
      respect to unlawful termination, it remains appropriate for terminated class
20
      members to receive full reimbursement of fees paid because those fees were paid in
21
22
23    23
        Plaintiffs’ calculation assumes that class members who were terminated were
      extended as well, since this is consistent with the evidence currently available to
24    Plaintiffs. While this was likely not true in every case, Plaintiffs compensate for any
25    overestimate that might result by excluding the possibility of multiple violations
      against the same individual (which is also consistent with the available evidence).
26    For example, a pre-file participant may be extended, then terminated, then re-
      enrolled in MDPP as a post-file participant, then extended again, then terminated
27
      and convicted. Therefore, the estimate is likely to be conservative overall. Plaintiffs
28    plan to adjust this number upon review of a representative sample of program files.

                                              27
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 148 of 153



1     order to receive a benefit—avoidance of prosecution—which, due to their poverty,
2     they did not receive.
3          In addition, Plaintiffs previously included lost wages and transportation costs in
4     earlier damages calculations, but Plaintiffs now plan to refrain from doing so in
5
      order to increase the administrability of calculating damages for each class member.
6
      Accordingly, Plaintiffs calculate each Named Plaintiffs’ damages based on the
7
      specific violations that each suffered as follows:
8
             a. Deshawn Briggs
9
10            Violation                  Extent of violation        Value

11            Months extended on 3 months.
                                                                    $1200
              post-file     diversion
12            ($400/month, prorated)
13            Total paid for drug tests
                                        $174                        $209
              during pay-only period
14            (120% restitution)
15            Total number of drug
                                   1424                             $1680
              tests
16
17            Damages                                               $3,089

18           b. Antonio Pascale, as representative of Mark Pascale
19
              Violation                  Extent of violation        Value
20
21
22    24
        Plaintiffs previously understood Plaintiff Briggs’ records to show that he was
      required to submit to 15 drug and alcohol tests during the pay-only period. Based
23    on this, and assuming Defendant TASC’s $15 testing rate, which appears to have
24    been standard during the relevant period, Plaintiffs previously estimated that Mr.
      Briggs had paid approximately $195 for those tests. However, it appears that Mr.
25    Briggs’ case manager made at least one error in Mr. Briggs’ billing and/or testing
26    records. See TASC000064, TASC000068, TASC000086. Based on closer analysis, it
      appears that Mr. Briggs was required to submit to 14 drug and alcohol tests, for
27    which he paid $174. Further discovery on this error may help to clarify this issue,
      and Plaintiffs may seek information from Defendant TASC and/or Henry Rojo, Mr.
28    Briggs’ case manager, for this purpose.
                                               28
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 149 of 153



1             Months extended on 4.47 months
                                                                   $1788
2             post-file     diversion
              ($400/month, prorated)
3             Total paid for drug tests
                                        $360                       $432
4             during pay-only period
              (120% restitution)
5
              Total number of drug
                                      25                           $3000
6             tests ($120 damages per
              test)
7
8             Damages                                              $5220

9            c. Lucia Soria
10
              Violation                 Extent of violation        Value
11
              Months extended on 1.87 months25
                                                                   $374
12            prw-file      diversion
              ($200/month, prorated)
13
              Total paid for drug tests
14                                      $120                       $144
              during pay-only period
15            (120% restitution)
              Total number of drug
16                                    8                            $3000
              tests ($120 damages per
17            test)

18            Damages                                              $1478
19
           As is typical in class actions, in addition to these damages, Defendant TASC will
20
      also be liable for compensation to Named Plaintiffs for their roles. For example, in
21
      Luse v. Sentinel Offender Services, LLC, No. 2:16-cv-00030-WCO (N.D. Ga), Named
22
      Plaintiffs were awarded approximately 23 times the amount awarded to the average
23
24
25    25
        Plaintiffs moved for leave to file a Second Amended Complaint, adding Plaintiff
26    Soria as a Named Plaintiff to represent the putative Injunctive Class, on August 28,
      2019. See Doc. 99. At that point, Ms. Soria was on pay-only diversion supervision
27    and had been extended for over one month and a half. On September 4, 2020,
      Defendant TASC informed Ms. Soria that she had successfully completed the
28    program and released her.
                                               29
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 150 of 153



1     class member, plus their individual damages.26 A court in this district has approved
2     an incentive payments of 72 times the settlement amount for the average class
3     member. Ritchie v. Van Ru Credit Corp., No. 2:12-CV-01714-PHX-SM, 2014 WL
4     3955268, at *3 (D. Ariz. Aug. 13, 2014) (approving an incentive payment of $12,000
5
      where class members would receive, on average, $167).
6
           As described above, class members stand to be awarded, on average between
7
      approximately $3200 to $5700 each. Accordingly, Plaintiffs estimate at present that
8
      an incentive payment of $85,000 to Named Plaintiffs would be appropriate, as this
9
      sum is slightly less than twenty times the value at the middle of the class members’
10
11    recovery range.

12         Including both Named Plaintiffs’ Incentive Payments and individual damages,

13    Defendant TASC would be liable for $264,787.

14         5. Total Damages Liability Exposure
15            Based on the calculations above, Defendant TASC’s total damages exposure
16    is estimated at $10,489,593.
17
           B. Liability for Plaintiffs’ Reasonable Attorneys’ Fees and Expenses Pursuant
18            to 42 U.S.C. § 1988
19         In civil rights cases like this one, counsel for prevailing plaintiffs request an
20    award for reasonable attorneys’ fees and non-taxable expenses. 42 U.S.C. § 1988.
21    “[A] court’s discretion to deny fees under § 1988 is very narrow and ... fee awards
22
      should be the rule rather than the exception.” Arizona Dream Act Coal. v. Brewer,
23
24
25
26
      26
        The average class member in Luse was compensated $15 in restitution and $90 in
      damages for an average of 3.5 unlawful drug tests. See Attachment B at 4-5. Thus,
27    the average class member’s award amount was $315. The Named Plaintiffs were
      awarded $7500 for their roles in the case, and one also was awarded $10,000 in
28    damages. Id. at 9.
                                               30
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 151 of 153



1     No. CV 12-02546-PHX-DGC, 2018 WL 6448395, at *1 (D. Ariz. Dec. 10, 2018)
2     (quotations omitted).
3           Pursuant to Plaintiffs’ settlement with Maricopa County and Defendant
4     Allister Adel, in his official capacity [“the County Defendants”], the County
5
      Defendants will pay attorneys’ fees attributable to Plaintiffs’ efforts on matters that
6
      exclusively involve them, and they will pay no more than 50% of attorneys’ fees
7
      attributable to litigation involving both MCAO and TASC.
8
            However, the parties’ agreement provides that MCAO is not liable for any
9
      fees starting on the date that settlement negotiations began: May 8, 2020. TASC
10
11    faces sole responsibility for reasonable fees and costs incurred after that date.

12          Plaintiffs’ counsel are currently in the process of calculating their fees and

13    expenses for the purposes of settlement with the County Defendants, and Plaintiffs

14    will update this disclosure within 30-days once that initial calculation has been
15    prepared.
16          Ultimately, however, Plaintiff’s counsel do not know the precise amount of
17    fees that will accrue over the course of the litigation if this case does not settle.
18
      However, it would likely be a significant sum. For example, a federal district court
19
      recently concluded that, after approximately four years of litigation, a claim for
20
      $4,428,466.25 in fees and $300,721.99 in costs under § 1988 for attorneys on a team
21
      led by Civil Rights Corps, where several of Plaintiff’ counsel are employed, was
22
      reasonable. ODonnell v. Harris Cty., Texas, No. CV H-16-1414, 2019 WL 4224040, at
23
24    *23 (S.D. Tex. Sept. 5, 2019). In Arizona Dream Act Coal. v. Brewer, a court in this

25    district awarded $1,890,567.30 in attorneys’ fees and $81,609.53 in non-taxable

26    costs. No. CV 12-02546-PHX-DGC, 2018 WL 6448395, at *12.

27
28

                                              31
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 152 of 153



1     Liability for Punitive Damages
2            At the motion to dismiss stage, the district court rejected Defendant TASC’s
3     argument that Plaintiffs may not seek punitive damages against it. See Doc. 89 at 16.
4     Therefore, Defendant TASC also faces liability exposure for punitive damages.
5        VIII. Relevant Insurance Agreements
6            At this time, Plaintiffs are unaware of any insurance policies maintained by
7     Defendants that may provide coverage for some or all of the claims asserted in this matter.
8     Plaintiffs are also presently unaware of whether Defendant TASC has an insurance
9     policy that covers all or part of its legal representation in this case.
10                                                    ***
11           The undersigned hereby certifies that the responses provided herein are complete
12    and correct as of the time made, based on the undersigned’s knowledge, information, and
13    belief formed after a reasonable inquiry, and signed under Rule 26(g) of the Federal Rules
14    of Civil Procedure.
15           DATED this 28th day of August, 2020.
16
17
                                                By /s/Katherine Chamblee-Ryan
18                                                 Katherine Chamblee-Ryan
                                                   Olevia Boykin
19                                                 CIVIL RIGHTS CORPS
                                                   1601 Connecticut Ave. NW, Suite 800
20                                                 Washington, D.C. 20009

21                                                   Timothy J. Eckstein
                                                     Joshua D. Bendor
22                                                   OSBORN MALEDON
                                                     2929 N. Central Ave., Suite 2100
23                                                   Phoenix, Arizona 85012-2793

24                                                   COVINGTON & BURLING LLP
                                                     Stanley Young
25                                                   5 Palo Alto Sq.
                                                     Palo Alto, CA 94306
26                                                   (650) 632-4704
                                                     syoung@cov.com
27
                                                     Sarah Mac Dougall
28                                                   620 8th Avenue

                                                32
     Case 2:18-cv-02684-EJM Document 278-3 Filed 04/27/21 Page 153 of 153



1                                                   New York, New York, 10018
                                                    (212) 841-1215
2                                                   smacdougall@cov.com
3                                                   Virginia Williamson
                                                    850 10th St. NW
4                                                   Washington, D.C. 20001
                                                    (202) 662-5983
5                                                   vwilliamson@cov.com
6                                                   Attorneys for Plaintiffs
7
                                 CERTIFICATE OF SERVICE
8
            I hereby certify that on August 28, 2020, the attached document was served via
9
      electronic mail upon counsel for all Defendants.
10
11
                                                               /s/Katherine Chamblee-Ryan
12                                                             Katherine Chamblee-Ryan
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               33
